DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                 MANWANI HOLDING COMPANY, LLC,
                           Appellant,

                                     v.

         FEDERAL HOME LOAN MORTGAGE CORPORATION,
                         Appellee.

                               No. 4D22-498

                          [November 16, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrea Gundersen, Judge; L.T. Case No. CACE21-
015992.

   Raymond Carrero of Raymond Carrero, P.A., Pinecrest, for appellant.

  Allison Morat of Bitman O’Brien & Morat, PLLC, Lake Mary, for
appellee.

PER CURIAM.

   Affirmed. See Tr. No. 602W0 Dated 7/16/15, Dema Invs., LLC v. Wells
Fargo Bank, N.A., 207 So. 3d 977, 978 (Fla. 5th DCA 2016) (“The law is
well settled that a purchaser pendente lite is not entitled to intervene or
otherwise be made a party to the ongoing lawsuit.”) (citations omitted).

MAY, GERBER and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.